Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is dated as of the 24th day of October, 2005, by and
between Cost Plus, Inc., a California corporation (“Cost Plus”), and Barry J.
Feld, the undersigned Executive (“Mr. Feld”) and is effective as of October 24,
2005.

 

Recitals

 

Cost Plus desires to retain the services of Mr. Feld, and Mr. Feld desires to be
employed by Cost Plus, on the terms and subject to the conditions set forth in
this Agreement. This Agreement amends and supersedes the employment agreement
entered into between Cost Plus and Mr. Feld dated October 24, 2005;

 

NOW, THEREFORE, in consideration of the foregoing recital and the respective
undertakings of Cost Plus and Mr. Feld set forth below, Cost Plus and Mr. Feld
agree as follows:

 

1. Employment.

 

(a) Duties. Cost Plus agrees to employ Mr. Feld as Chief Executive Officer and
President. Mr. Feld agrees to perform such reasonable responsibilities and
duties as may be required of him by Cost Plus provided, however, that the Board
of Directors of Cost Plus (the “Board”) shall have the right to revise such
responsibilities from time to time as the Board may deem appropriate. Mr. Feld
shall carry out his duties and responsibilities hereunder in a diligent and
competent manner and shall devote his full business time, attention, and energy
thereto. Mr. Feld shall report directly to the Board and shall continue to serve
as a member of the Board, subject to any required stockholder approval. Mr. Feld
understands that Fredric M. Roberts has been appointed to a two-year term ending
March 8, 2007 as non-executive Chairman of the Board and shall continue to serve
as non-executive Chairman of the Board until the Board shall designate a
successor. Mr. Feld hereby resigns his positions as a member of the Audit,
Compensation, Nominating and Real Estate Committees of the Board.

 

(b) Term of Employment. Subject to the right of Cost Plus to terminate
Mr. Feld’s employment earlier, in which case Mr. Feld shall be entitled to the
benefits provided for in Section 3 of this Agreement, Cost Plus shall employ
Mr. Feld for a term of four (4) years commencing on the date of this Agreement
(the “Employment Term”).

 

2. Compensation and Benefits.

 

(a) Base Compensation. Cost Plus shall pay Mr. Feld as compensation for his
services a base salary at the annualized rate of Six Hundred Seventy-Five
Thousand Dollars ($675,000) for the first year of this Agreement. The Board
shall review Mr. Feld’s base salary then in effect at least annually and make
such increases as



--------------------------------------------------------------------------------

the Board may approve in its sole discretion. Such base salary shall be subject
to applicable tax withholding and shall be paid periodically in accordance with
normal Cost Plus payroll practices. The annual compensation specified in this
Section 2(a), together with any increases in such compensation, is referred to
in this Agreement as “Base Compensation.” The fees that Mr. Feld has been
receiving for his services as a director shall terminate upon the commencement
of the Employment Term, and he shall receive no separate fees for his services
as a director during the Employment Term. Mr. Feld acknowledges that he has been
paid all fees and expenses owing to him for his services as a director prior to
the Employment Term.

 

(b) Bonus.

 

(i) Commencing with the 2006 fiscal year, Mr. Feld shall be eligible for an
annual bonus target of no less than seventy percent (70%) of his Base
Compensation upon achievement of financial and other goals under the Cost Plus
Cash Plus Bonus Plan or any successor plan, as determined by the Board or the
Compensation Committee of the Board (the “Compensation Committee”). In
accordance with standard Cost Plus policies, Mr. Feld shall be eligible for an
annual bonus payout above the target percentage upon exceptional achievement in
exceeding the financial goals established by the Board or Compensation
Committee. The Board or the Compensation Committee may increase the target bonus
in any subsequent year or years in its sole discretion.

 

(ii) The bonus period shall begin with Cost Plus’s 2006 fiscal year. Each fiscal
year’s bonus shall be based on Mr. Feld’s salary for that fiscal year, and will
be payable promptly after the close of that fiscal year, but no later than the
fifteenth day of the third month of Cost Plus’s following taxable year.

 

(c) Executive Benefits. Mr. Feld shall be eligible to participate in the
employee benefit plans that are available or that become available, in the
discretion of Cost Plus, to other executives of Cost Plus, subject in each case
to the generally applicable terms and conditions of the plan or program in
question and to the determination of any committee administering such plan or
program.

 

(d) Vacation. Mr. Feld shall be entitled to four (4) weeks of vacation per year.

 

(e) Stock Options. Not later than the close of business on the second day of the
Employment Term, Cost Plus shall grant Mr. Feld an option (the “Option”) to
purchase 200,000 shares of the Company’s Common Stock under the Company’s 2004
Stock Plan. The per share exercise price for the Option shall be equal to the
closing price of the Common Stock on the Nasdaq Stock Market on the date of
grant. The term of the Option shall be seven (7) years and the Option shall vest
at a rate of twenty-five percent (25%) per year on the anniversary of the grant
date. Mr. Feld shall be eligible in the future for options to purchase Cost
Plus’s Common Stock or other stock incentives as may be granted by the Board or
the Compensation Committee in its sole discretion. The terms and conditions of
any options granted to Mr. Feld shall be established by the Board

 

2



--------------------------------------------------------------------------------

or the Compensation Committee in its sole discretion, subject to
Section 3(a)(iv) of this Agreement and the terms of the applicable stock option
plan under which the options are granted. All options granted to Mr. Feld in his
capacity as a director before the date of this Agreement shall continue in
accordance with the original terms of those options.

 

(f) Relocation Expenses.

 

(i) Cost Plus shall promptly reimburse Mr. Feld for the following costs to
relocate himself and his family to the San Francisco Bay Area:

 

(A) Reasonable cost of temporary housing for up to eighteen (18) months from the
date of this Agreement;

 

(B) Reasonable expenses of his travel to and from his present residence in North
Carolina up to two times each month while his family is still resident in North
Carolina and the reasonable expenses of “house hunting” trips to the San
Francisco Bay Area for his wife and family; and

 

(C) Reasonable costs associated with moving household furnishings, automobiles
and personal effects.

 

(D) The Company shall also pay to Mr. Feld a full gross-up amount sufficient to
cover the additional federal, state and municipal income and employment taxes
imposed upon Mr. Feld by virtue of the payments provided for in this
Section 2(f)(i) and the gross-up payments on such amounts, so that Mr. Feld is
in the same economic position as if the provision of such benefits did not
result in imputed income. Mr. Feld agrees to provide the Company or its agents,
upon written request, with sufficient information to accurately calculate the
amount of the full gross-up payments due.

 

(ii) In order to compensate him for the higher cost of housing in the San
Francisco Bay Area, Cost Plus shall pay Mr. Feld upon the commencement of the
Employment Term a one-time payment of $750,000, subject to deductions for
applicable withholding and other taxes. In the event Mr. Feld voluntarily
resigns from his employment with Cost Plus prior to the end of the Employment
Term, he shall promptly repay to Cost Plus a pro rata portion of the $750,000
payment computed by multiplying $750,000 by a fraction the numerator of which
shall be the number of days remaining in the Employment Term and the denominator
of which shall be the total number of days in the full Employment Term.

 

3. Severance Payments.

 

(a) Involuntary Termination. If Mr. Feld’s employment terminates as a result of
an Involuntary Termination other than for Cause during the Employment Term, Cost
Plus shall pay or provide Mr. Feld with the following in full satisfaction of
its obligations to Mr. Feld under this Agreement (subject to Mr. Feld executing
and not revoking a Release of Claims):

 

(i) the balance of his then current Base Compensation for the remainder of the
four-year Employment Term, payable in substantially equal installments in
accordance with Cost Plus’s standard payroll practice;

 

3



--------------------------------------------------------------------------------

(ii) a lump-sum amount equal to one hundred percent (100%) of Mr. Feld’s target
bonus for the year of termination multiplied by a fraction where the numerator
is the number of days in the applicable bonus period prior to Mr. Feld’s
termination and the denominator is the number of days in the bonus period,
payable within thirty (30) days after termination of employment, except as
provided below;

 

(iii) to the extent eligible on the date of termination, a lump-sum amount equal
to the reasonable cost of providing Mr. Feld and his covered dependents, at no
additional after-tax cost to Mr. Feld than Mr. Feld would have as an employee of
Cost Plus, health, life insurance and disability insurance plans for the balance
of the four-year Employment Term, as determined by Cost Plus in its sole
discretion;

 

(iv) all stock options granted to Mr. Feld during the Employment Term shall vest
in full so as to become fully exercisable as of the date of the termination to
the extent such stock options are outstanding and unexercisable at the time of
such termination; and

 

(v) any unpaid base salary due for periods prior to the date of termination, all
accrued and unused vacation through the date of termination, and following
submission of proper expense reports, reimbursement for all expenses Mr. Feld
reasonably and necessarily incurred in connection with the business of Cost Plus
prior to termination (the “Accrued Benefits”).

 

To the extent required by Code Section 409A, the payments described in Sections
(i) through (iii) above shall be paid no earlier than six (6) months and one
(1) day following the date of Mr. Feld’s termination.

 

(b) Termination in the Event of Disability. If Mr. Feld’s employment terminates
as a result of his Disability during the Employment Term, Cost Plus shall pay or
provide Mr. Feld with the following:

 

(i) the balance of his then current Base Compensation for the remainder of the
four-year Employment Term, payable in substantially equal installments in
accordance with Cost Plus’s standard payroll practice;

 

(ii) a lump-sum amount equal to one hundred percent (100%) of Mr. Feld’s target
bonus for the year of termination multiplied by a fraction where the numerator
is the number of days in the applicable bonus period prior to Mr. Feld’s
termination and the denominator is the number of days in the bonus period,
payable within thirty (30) days after termination of employment, except as
provided below;

 

4



--------------------------------------------------------------------------------

(iii) to the extent eligible on the date of termination, a lump-sum amount equal
to the reasonable cost of providing Mr. Feld and his covered dependents, at no
additional after-tax cost to Mr. Feld than Mr. Feld would have as an employee of
Cost Plus, health and life insurance plans for the balance of the four-year
Employment Term, as determined by Cost Plus in its sole discretion; and

 

(iv) any Accrued Benefits.

 

Notwithstanding any contrary provision of this Agreement, Mr. Feld shall
continue to receive the payments and benefits described in Section 2 of this
Agreement or otherwise payable in connection with his employment with Cost Plus
during the term of any Disability Period (as defined in Section 7(c)); provided,
however, to the extent required by Code Section 409A, the payments described in
Section 2 of this Agreement and Sections (i) through (iii) above shall be paid
no earlier than six (6) months and one (1) day following the date of Mr. Feld’s
termination. The payments described in Sections (i) through (iv) above shall be
in addition to any benefits available to Mr. Feld under disability or other
insurance provided by Cost Plus.

 

(c) Termination in the Event of Death. If Mr. Feld’s employment terminates as a
result of his death during the Employment Term, Cost Plus shall pay or provide
Mr. Feld’s beneficiary(ies) or estate with the following:

 

(i) the balance of his then current Base Compensation for the remainder of the
four-year Employment Term, payable in substantially equal installments in
accordance with Cost Plus’s standard payroll practice;

 

(ii) a lump-sum amount equal to one hundred percent (100%) of Mr. Feld’s target
bonus for the year of death multiplied by a fraction where the numerator is the
number of days in the bonus period prior to Mr. Feld’s death and the denominator
is the number of days in the bonus period, payable within thirty (30) days after
death, except as provided below;

 

(iii) to the extent eligible on the date of death, a lump-sum amount equal to
the reasonable cost of providing Mr. Feld’s covered dependents, at no additional
after-tax cost to Mr. Feld than Mr. Feld would have as an employee of Cost Plus,
health plans for the balance of the four-year Employment Term, as determined by
Cost Plus in its sole discretion; and

 

(iv) any Accrued Benefits.

 

To the extent required by Code Section 409A, the payments described in Sections
(i) through (iii) above shall be paid no earlier than six (6) months and one
(1) day following the date of Mr. Feld’s termination. The payments described in
Sections (i) through (iv) above shall be in addition to any benefits available
to Mr. Feld’s beneficiaries or estate under life or other insurance provided by
Cost Plus.

 

5



--------------------------------------------------------------------------------

(d) Death After Termination of Employment. In the event that Mr. Feld should die
after termination of his employment, his beneficiary(ies) or estate shall
receive all severance pay, transition payments, employee benefits, bonuses, and
stock options to which Mr. Feld would be entitled under this Agreement and under
the terms of the applicable stock option plans and agreements governing
Mr. Feld’s stock options.

 

(e) Voluntary Termination or Termination for Cause. If Mr. Feld voluntarily
terminates employment with Cost Plus at any time during the Employment Term or
if Mr. Feld’s employment with Cost Plus is terminated at any time for Cause,
Mr. Feld shall not be entitled to any additional payments or benefits hereunder,
other than any Accrued Benefits.

 

(f) Limitation on Severance Payments and Benefits. Notwithstanding anything to
the contrary in this Agreement, the severance payments and benefits provided in
this Section 3 shall cease if Mr. Feld, on his own behalf, or as owner, manager,
advisor, principal, agent, partner, consultant, director, officer, stockholder
or employee of any business entity, participates in the development or provision
of goods or services that are directly or indirectly competitive with goods or
services provided (or proposed to be provided) by Cost Plus without the express
written authorization of Cost Plus; provided, however, that it will not be a
violation of this Section 3(f) for Mr. Feld to acquire an investment not more
than one percent of the capital stock of a competing business, whose stock is
traded on a national securities exchange or through the automated quotation
system of a registered securities association.

 

4. Golden Parachute Excise Tax Gross-Up. In the event that the severance
payments and other benefits provided for in this Agreement or otherwise payable
to Mr. Feld constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) and will be
subject to the excise tax imposed by Section 4999 of the Code, then Mr. Feld
shall receive (i) a payment from Cost Plus sufficient to pay such excise tax,
and (ii) an additional payment from Cost Plus sufficient to pay the excise tax
and federal and state income taxes arising from the payments made by Cost Plus
to Mr. Feld pursuant to this sentence. Unless Cost Plus and Mr. Feld otherwise
agree in writing, the determination of Mr. Feld’s excise tax liability and the
amount required to be paid under this Section shall be made in writing by the
accounting firm that prepares Cost Plus’s tax returns (the “Accountants”). In
the event that the excise tax incurred by Mr. Feld is determined by the Internal
Revenue Service to be greater or lesser than the amount so determined by the
Accountants, Cost Plus and Mr. Feld agree to make such additional payment,
including interest and any tax penalties, to the other party as the Accountants
reasonably determine is appropriate to ensure that the net economic effect to
Mr. Feld under this Section 4, on an after-tax basis, is as if the Code
Section 4999 excise tax did not apply to Mr. Feld. Any such additional payments
will be made by no later than the fifteenth day of the third month of Cost
Plus’s taxable year following the taxable year during which the IRS makes such
determination. For purposes of making the calculations required by this
Section 4, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may

 

6



--------------------------------------------------------------------------------

rely on interpretations of the Code for which there is a “substantial authority”
tax reporting position. Cost Plus and Mr. Feld shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section. Cost Plus shall bear all costs
the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.

 

5. Covenant Not to Solicit.

 

(a) Until the later of (i) five (5) years after the date of this Agreement, or
(ii) one year after termination of Mr. Feld’s employment, upon the termination
of Mr. Feld’s employment with Cost Plus for any reason, Mr. Feld agrees that he
shall not either directly or indirectly solicit, induce, attempt to hire,
recruit, encourage, take away, hire any employee of Cost Plus, or cause an
employee to leave their employment either for Mr. Feld or for any other entity
or person.

 

(b) Mr. Feld represents that he (i) is familiar with the foregoing covenant not
to solicit, and (ii) is fully aware of his obligations hereunder, including,
without limitation, the reasonableness of the length of time, scope and
geographic coverage of these provisions.

 

6. Confidential Information.

 

(a) Company Information. Mr. Feld agrees at all times during the Employment Term
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of Cost Plus, or to disclose to any person, firm or corporation without
written authorization of the Board of Directors of Cost Plus, any Confidential
Information of Cost Plus. Mr. Feld understands that “Confidential Information”
means any Cost Plus proprietary information, trade secrets or know-how,
including, but not limited to, market research, product plans, products,
services, customer lists and customers (including, but not limited to, customers
of Cost Plus to whom Mr. Feld becomes acquainted during the term of his
employment), markets, developments, marketing, finances or other business
information disclosed to Mr. Feld by Cost Plus either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment. Mr. Feld
further understands that Confidential Information does not include any
information that has become publicly known and made generally available through
no wrongful act of Mr. Feld or of others who were under confidentiality
obligations as to that information.

 

(b) Third Party Information. Mr. Feld recognizes that Cost Plus has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on Cost Plus’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Mr. Feld agrees to hold all such confidential or proprietary
information in accordance with Cost Plus’s agreement with such third party.
Mr. Feld also agrees not to disclose such information to any person, firm or
corporation or to use it except as necessary in carrying out his work for Cost
Plus consistent with Cost Plus’s agreement with such third party.

 

7



--------------------------------------------------------------------------------

7. Definitions. As used herein, the terms

 

(a) Cause. “Cause” shall mean:

 

(i) Mr. Feld has engaged in willful and material misconduct, including willful
and material failure to perform his duties as an officer or employee of Cost
Plus or a material breach of this Agreement and has failed to “cure” such
default within thirty (30) days after receipt of written notice of default from
Cost Plus;

 

(ii) The commission of an act of fraud or embezzlement resulting in loss, damage
or injury to Cost Plus, whether directly or indirectly;

 

(iii) Mr. Feld’s use of narcotics, liquor or illicit drugs has had a detrimental
effect on the performance of his employment responsibilities, as determined by
Cost Plus’s Board of Directors;

 

(iv) Mr. Feld’s violation of Sections 5 or 6 or this Agreement;

 

(v) The arrest, indictment or filing of charges relating to a felony or
misdemeanor, either in connection with the performance of Mr. Feld’s obligations
to Cost Plus or that shall adversely affect his ability to perform such
obligations;

 

(vi) Gross negligence, dishonesty, breach of fiduciary duty or material breach
of the terms of the Agreement or any other agreement in favor of Cost Plus; or

 

(vii) The commission of an act constituting unfair competition with Cost Plus or
inducing any vendor or supplier of Cost Plus to break a contract with Cost Plus.

 

(b) Involuntary Termination. “Involuntary Termination” shall mean:

 

(i) termination by Cost Plus of Mr. Feld’s employment with Cost Plus for any
reason other than Cause;

 

(ii) a material reduction in Mr. Feld’s Base Compensation (not including bonus),
other than any such reduction which is part of, and generally consistent with, a
general reduction of officer salaries;

 

(iii) a material reduction by Cost Plus in the kind or level of employee
benefits (other than salary and bonus) to which Mr. Feld is entitled immediately
prior to such reduction with the result that his overall benefits package (other
than salary and bonus) is substantially reduced (other than any such reduction
applicable to officers of Cost Plus generally);

 

8



--------------------------------------------------------------------------------

(iv) a material reduction in Mr. Feld’s title, duties, responsibilities, or
authority; or

 

(v) any material breach by Cost Plus of any material provision of this Agreement
that continues uncured for thirty (30) days following notice thereof;

 

provided, however, none of the foregoing shall constitute Involuntary
Termination to the extent Mr. Feld has voluntarily agreed thereto.

 

(c) Disability. “Disability” shall mean that Mr. Feld is unable, as the result
of physical or mental incapacity, to perform his material duties under this
Agreement for a period of at least six (6) consecutive months. The period of
time during which Mr. Feld is unable to perform his duties prior to termination
of his employment under this provision shall be the “Disability Period”. Any
question as to the existence of Mr. Feld’s Disability shall be determined by an
independent physician acceptable to Cost Plus and Mr. Feld. If the parties
cannot agree on such physician, the determination shall be made by a consensus
of three physicians of recognized standing selected, one selected by Cost Plus
in good faith, the second selected by Mr. Feld in good faith and the third
selected by the other two physicians in good faith.

 

(d) Release of Claims. “Release of Claims” shall mean a waiver by Mr. Feld of
all claims, causes of action and obligations against Cost Plus or its employees
relating to Mr. Feld’s employment in a form substantially similar to Exhibit A
to this Agreement. Such Release of Claims shall not release Cost Plus from its
obligations under the Amended and Restated Indemnification Agreement between
Mr. Feld and Cost Plus.

 

(e) Permitted Employment. “Permitted Employment” shall mean, subject to
Section 3(f), an employment or consulting arrangement with another employer that
requires service of not more than fifty (50) hours per month, board memberships
or any other arrangement as approved in writing by the Board.

 

8. Prior Agreements. Mr. Feld represents that Mr. Feld has not entered into any
agreements, understandings, or arrangements with any person or entity that he
would breach as a result of, or that would in any way preclude or prohibit him
from, entering into this Agreement with Cost Plus or performing any of the
duties and responsibilities provided for in this Agreement.

 

9. Conflicting Employment. Mr. Feld agrees that, during the Employment Term,
without the consent of the Board, he will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which Cost Plus is now involved or becomes involved during the
Employment Term, nor will he engage in any other activities that conflict with
his obligations to Cost Plus.

 

9



--------------------------------------------------------------------------------

10. Returning Company Documents. Mr. Feld agrees that, at the time of leaving
the employ of Cost Plus, he will deliver to Cost Plus (and will not keep in his
possession, recreate, or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by Mr. Feld pursuant to his employment with Cost
Plus or otherwise belonging to Cost Plus, its successors, or assigns.

 

11. Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing to both parties and shall be deemed given
on the date of delivery, if delivered, or three days after mailing, if mailed
first-class mail, postage prepaid, to the following addresses:

 

If to Mr. Feld, at the address set forth below his signature at the end hereof.

 

If to Cost Plus:

 

200 Fourth Street

Oakland, California 94607

Attn: Joan Fujii, Executive Vice President, HR

 

or to such other address as any party hereto may designate by notice given as
herein provided.

 

12. Governing Law. This Employment Agreement shall be governed by and construed
and enforced in accordance with the internal substantive laws, and not the
choice of law rules, of California.

 

13. Amendments. This Employment Agreement shall not be changed or modified in
whole or in part except by an instrument in writing signed by each party hereto.

 

14. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

15. Successors.

 

(a) Company’s Successors. Any successor to Cost Plus (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of Cost Plus’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
Cost Plus would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Cost Plus” shall
include any successor to Cost Plus’s

 

10



--------------------------------------------------------------------------------

business and/or assets that executes and delivers the assumption agreement
described in this subsection (a) or that becomes bound by the terms of this
Agreement by operation of law.

 

(b) Executive’s Successors. The terms of this Agreement and all rights of
Mr. Feld hereunder shall inure to the benefit of, and be enforceable by,
Mr. Feld’s personal or legal representatives, executors, administrators,
successor, heirs, distributes, devisees or legatees.

 

16. Entire Agreement. This Agreement, any outstanding stock option agreements
between Cost Plus and Mr. Feld, and the Amended and Restated Indemnification
Agreement between Cost Plus and Mr. Feld (the “Indemnification Agreement”),
shall supersede and replace all prior agreements or understandings relating to
the subject matter hereof, and no agreement, representations or understandings
(whether oral or written or whether express or implied) not expressly set forth
in this Agreement, the outstanding stock option agreements and the
Indemnification Agreement have been made or entered into by either party with
respect to the relevant subject matter hereof.

 

17. Mediation. Mr. Feld and Cost Plus agree that any dispute or controversy
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach or termination
thereof, shall first be submitted to mediation. The mediation shall be conducted
within forty-five (45) days of either party notifying the other of a dispute or
controversy regarding this Agreement or Mr. Feld’s employment relationship with
Cost Plus. Unless otherwise provided for by law, Cost Plus and Mr. Feld shall
each pay half the costs and expenses of the mediation.

 

18. Arbitration.

 

(a) In the event mediation pursuant to Section 17 fails to resolve a dispute or
controversy, Mr. Feld and Cost Plus agree that any dispute or controversy
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof, shall be finally settled by binding arbitration to be held in Oakland,
California under the National Rules for the Resolution of Employment Disputes
supplemented by the Supplemental Procedures for Large Complex Disputes, of the
American Arbitration Association as then in effect (the “Rules”). The parties
shall be entitled to conduct discovery pursuant to the California Code of Civil
Procedure. The arbitrator may regulate the timing and sequence of such discovery
and shall decide any discovery disputes or controversies between the parties.
The arbitrator may grant injunctions or other relief in such dispute or
controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.

 

(b) The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to rules of conflicts of law.

 

11



--------------------------------------------------------------------------------

(c) Unless otherwise provided for by law, Cost Plus will pay for any
administrative or hearing fees of such arbitration, except that Mr. Feld shall
pay the first $200.00 of any filing fees associated with any arbitration
Mr. Feld initiates.

 

(d) MR. FELD HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION.
MR. FELD UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, MR. FELD AGREES TO SUBMIT
ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR
THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF HIS RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP.

 

19. Code Section 409A. This Agreement will be deemed amended to the extent
necessary to avoid imposition of any additional tax or income recognition prior
to actual payment to the Executive under Code Section 409A and any temporary,
proposed or final Treasury Regulations and guidance promulgated thereunder and
the parties agree to cooperate with each other and to take reasonably necessary
steps in this regard.

 

20. Counterparts. This Employment Agreement may be executed in several
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement.

 

21. Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.

 

[SIGNATURE PAGE FOLLOWS THIS PAGE]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

COST PLUS, INC.

By:

 

/s/ JOAN S. FUJII

   

Joan S. Fujii,

   

Executive Vice President, Human Resources

BARRY J. FELD

/s/ BARRY FELD

(Signature)

 

(Print Address)

  (Print Telephone Number)

 

13



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS AGREEMENT

 

This Release of Claims Agreement (“Agreement”) is made by and between Cost Plus,
Inc. (“Cost Plus”), and Barry J. Feld, the undersigned Executive (“Mr. Feld).

 

WHEREAS, Mr. Feld was employed by Cost Plus;

 

WHEREAS, Cost Plus and Mr. Feld have entered into an Employment Agreement, dated
as of                              (the “Employment Agreement”).

 

NOW THEREFORE, in consideration of the mutual promises made herein, Cost Plus
and Mr. Feld hereby agree as follows:

 

1. Termination. Mr. Feld’s employment from Cost Plus terminated on
                                        .

 

2. Consideration. Subject to and in consideration of Mr. Feld’s release of
claims as provided herein, Cost Plus has agreed to pay Mr. Feld certain payments
and benefits as set forth in the Employment Agreement.

 

3. Payment of Accrued Salary and Benefits. Mr. Feld acknowledges and represents
that Cost Plus has paid all salary, wages, accrued vacation, business expenses
and any and all other benefits due Mr. Feld through the effective date of this
Agreement.

 

4. Release of Claims. The parties agree that the release set forth in this
section shall be and remain in effect in all respects as a complete general
release as to the matters released. Notwithstanding the following, this release
does not extend to (i) any claims based upon obligations under the Employment
Agreement that survive termination of Mr. Feld’s employment with Cost Plus,
(ii) any claims based upon obligations under the Amended and Restated
Indemnification Agreement between Mr. Feld and Cost Plus, (iii) any claims based
upon obligations incurred under this Agreement, and (iv) any pending workers’
compensation claims.

 

Mr. Feld agrees that the foregoing consideration represents settlement in full
of all outstanding obligations owed to Mr. Feld by Cost Plus and its officers,
managers, supervisors, agents and employees. Mr. Feld, on his own behalf, and on
behalf of his respective heirs, representatives, family members, executors,
agents, and assigns, hereby fully and forever releases Cost Plus and its
officers, directors, employees, agents, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations
from, and agree not to sue concerning, any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Mr. Feld may possess arising from any omissions,
acts or facts that have occurred up until and including the effective date of
this Agreement, including, without limitation:

 

(a) any and all claims relating to or arising from Mr. Feld’s employment
relationship with Cost Plus and the termination of that relationship;

 

A-1



--------------------------------------------------------------------------------

(b) any and all claims relating to, or arising from, Mr. Feld’s right to
purchase, or actual purchase of shares of stock of Cost Plus, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

 

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act; the
California Fair Employment and Housing Act, and the California Labor Code;

 

(e) any and all claims for violation of the federal, or any state, constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Mr. Feld as a result of this Agreement; and

 

(h) any and all claims for attorneys’ fees and costs.

 

5. Acknowledgement of Waiver of Claims Under ADEA. Mr. Feld acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Mr. Feld and Cost Plus agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the effective date
of this Agreement. Mr. Feld acknowledges that the consideration given for this
waiver and release Agreement is in addition to anything of value to which
Mr. Feld was already entitled. Mr. Feld further acknowledges that he/she has
been advised by this writing that

 

(a) he/she should consult with an attorney prior to executing this Agreement;

 

A-2



--------------------------------------------------------------------------------

(b) he/she has up to twenty-one (21) days within which to consider this
Agreement;

 

(c) he/she has seven (7) days following his/her execution of this Agreement to
revoke this Agreement;

 

(d) this Agreement shall not be effective until the revocation period has
expired; and

 

(e) nothing in this Agreement prevents or precludes Mr. Feld from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.

 

6. Civil Code Section 1542. The parties represent that they are not aware of any
claim by either of them other than the claims that are released by this
Agreement. Mr. Feld acknowledges that he has had the opportunity to seek the
advice of legal counsel and is familiar with the provisions of California Civil
Code Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Mr. Feld, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

7. No Pending or Future Lawsuits. Mr. Feld represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against Cost Plus or any other person or entity referred to herein.
Mr. Feld also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against Cost Plus or any other
person or entity referred to herein.

 

8. Costs. The parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

 

9. Arbitration. The parties agree that any and all disputes arising out of, or
relating to, the terms of this Agreement, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration in Alameda
County before the American Arbitration Association under its National Rules for
the Resolution of Employment

 

A-3



--------------------------------------------------------------------------------

Disputes. The parties agree that the prevailing party in any arbitration shall
be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award. The parties agree that the prevailing party in
any arbitration shall be awarded its reasonable attorneys’ fees and costs. The
parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This section will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the parties and the subject matter of
their dispute relating to the obligations under this Agreement and the
agreements incorporated herein by reference.

 

10. Authority. Cost Plus represents and warrants that the undersigned has the
authority to act on behalf of Cost Plus and to bind Cost Plus and all who may
claim through it to the terms and conditions of this Agreement. Mr. Feld
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

11. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

 

12. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the parties.

 

13. Entire Agreement. This Agreement and the Employment Agreement and the
agreements and plans referenced therein represent the entire agreement and
understanding between Cost Plus and Mr. Feld concerning the subject matter of
this Agreement and Mr. Feld’s relationship with Cost Plus, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Mr. Feld’s relationship with
Cost Plus.

 

14. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles.

 

15. Attorneys’ Fees. In the event that either party brings an action to enforce
or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.

 

A-4



--------------------------------------------------------------------------------

16. Effective Date. This Agreement is effective after it has been signed by both
Parties and after eight (8) days have passed since Mr. Feld has signed the
Agreement (the “Effective Date”), unless revoked by Mr. Feld within seven
(7) days after the date the Agreement was signed by Mr. Feld.

 

17. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

18. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a) They have read this Agreement;

 

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) They are fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

       

Cost Plus, Inc.

Dated:                                By                              

Barry J. Feld

Dated:                                             

Barry J. Feld

 

A-5